United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF LABOR, BUREAU OF
LABOR STATISTICS, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1729
Issued: January 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 3, 2008 appellant, through his attorney, filed a timely appeal from a January 29,
2008 merit decision of the Office of Workers’ Compensation Programs denying his emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of this claim.
ISSUE
The issue is whether appellant has established that he sustained an emotional condition in
the performance of duty.
FACTUAL HISTORY
On March 28, 2006 appellant, then a 51-year-old information technology specialist, filed
an occupational disease claim alleging that on March 2, 2006 he realized that his hypertension
was cause by his supervisor’s harassment.

By letter dated April 19, 2006, the Office informed appellant that the evidence of record
was insufficient to establish his claim. Appellant was advised to submit additional medical and
factual evidence in support of his claim.
The Office received medical notes dated March 2, 14 and 28 and April 3, 2006 from
Dr. Henry W. Williams, a treating cardiologist; timesheets for the period February 19 to
April 15, 2006; a March 3, 2006 fax from appellant requesting four weeks of medical leave; a
March 6, 2006 fax from appellant requesting 64 hours of advanced annual leave due to illness, a
May 10, 2006 letter from the employing establishment responding to the Office’s April 19, 2006;
leave slips approving the use of leave for the periods February 28 to March 3, March 7 to 31 and
April 3 to 14, 2006; appellant’s position description; a March 31, 2006 request for clarification
of medical documentation for the period March 28 to April 14, 2006 from Charles Bose,
Division Chief; faxes dated March 31 and April 3, 2006 from appellant requesting leave for the
period March 28 to April 14, 2006; e-mails regarding appellant’s schedule; a February 28, 2006
leave restriction memorandum; a March 17, 2006 fax from appellant detailing leave used for the
period February 28 to March 3, 2006; a leave slip requesting the use of 64 hours of advanced
annual leave due to illness for the period March 8 to 17, 2006;1 and a note from
Howard University hospital emergency room noting that appellant was seen on February 28,
2006 and could return to work on March 4, 2006.
On February 28, 2006 Mr. Bose placed appellant on leave restriction due to the excessive
use of sick and annual leave used. He noted that appellant had failed to complete 80 hours of
work since January 2005. Appellant was informed that these frequent absences adversely
impacted on the office’s operation and were disruptive.
On May 10, 2006 the employing establishment controverted appellant’s claim that
Mr. Bose had harassed him. It noted that on February 28, 2006 appellant was issued a leave
restriction memorandum due to leave abuse. Appellant did not report to work after February 28,
2006 and separated from the employing establishment on April 15, 2006.
By decision dated May 22, 2006, the Office denied appellant’s claim.
Subsequent to the denial of his claim, the Office received appellant’s response to the
Office’s request for additional information as well as medical evidence including medical tests,
an April 6, 2006 report from Dr. Williams, clinical notes for the period September 5, 2005 to
February 25, 2006; and a March 21, 2006 Howard University hospital report. Appellant alleged
that he felt threatened and harassed after Mr. Bose became his supervisor. He alleged that
excessive and hectic demands, long hours and impossible deadlines adversely impacted his
health and made work intolerable. After Mr. Bose arrived six months prior, appellant was
subjected to a hostile work environment. Appellant noted that Mr. Bose approved his request to
meeting with the Office of Employment Unemployment Statistics (OEUS) to discuss NetBackup
configuration concerns; however, following the meeting, Mr. Bose sent an e-mail to OEUS that
appellant had been instructed not to address operational issues. He alleged that Mr. Bose sent
him an e-mail advising that appellant was to sign out when he left to use the fitness center and to
sign in again after his return. Appellant contended that he did not need to sign out if he used the
1

There is no checkmark on the form indicating whether the leave was approved or disapproved.

2

fitness center during his lunch period as long as it was under an hour. He stopped using the
fitness center as he did not want to be charged with insubordination and was awaiting
verification from personnel, which occurred three weeks later. Appellant alleged that Mr. Bose
pressured him to change his work schedule so that he did not arrive before 7:00 a.m. even though
flexitime hours allowed him to arrive as early as 6:00 a.m. Mr. Bose also allegedly pressured
appellant to stop participating in flexitime so that he would have sufficient opportunity to discuss
appellant’s tasks and conduct meetings with him. Appellant also alleged that Mr. Bose
improperly denied his request for four hours of administrative leave when he donated blood. He
alleged that he was improperly placed on leave restriction.
On April 6, 2006 Dr. Williams detailed the dates appellant was examined and the results
of the tests performed. He diagnosed headaches, shortness of breath and uncontrolled
hypertension.
In a letter dated July 3, 2006, appellant requested reconsideration.
On September 28, 2006 the Office received copies of e-mails regarding work issues
including NetBackup, Enterprise Backup Server Admin Meeting, Veritas Project Schedule, USB
flash drives and Certification Report. Appellant also submitted e-mails to Mr. Bose regarding
the use of the fitness center during lunch, compensatory time, credit time and overtime and
administrative leave for donating blood.
In an e-mail dated October 14, 2005, Mr. Bose requested that appellant adjust his
schedule so that he did not arrive at work before 7:00 a.m. In a subsequent e-mail that day, he
informed appellant that he was “not requesting you stop [to] participating in [f]lexitime,” but
trying to find an available time so he and appellant could meet and review tasks. If appellant’s
flexitime schedule was disrupted alternatives would be discussed that would accommodate
appellant.
In an October 21, 2005 e-mail Diane Atchinson informed Mr. Bose that up to four hours
of administrative leave could be given for donating blood. In another e-mail dated October 21,
2005, Amy Sandifer informed Mr. Bose that administrative leave was given only for the time
needed to donate blood and return to the office, which was usually about ½ to 1 hour. Four
hours of administrative leave could be given in situations where a person donating blood needed
additional time to rest.
On October 2, 2006 the Office received the employing establishment’s September 22,
2006 response to appellant’s statement. It noted that Mr. Bose did not ask appellant to work
longer hours or extend his schedule to complete work assignments. Appellant did not advise his
supervisor of his medical issues or allegations of harassment and hostile work until he was
placed on leave restriction. It noted that Mr. Bose provided guidance to assist appellant with
completing his work assignment. It also denied that appellant was barred from using the fitness
center. As to leave for the blood drive, it noted that appellant did not request leave until the day
before the blood drive even though the blood drive is advertised five days before it begins.
Mr. Bose requested that appellant adjust his schedule in order that they could meet and discuss
his assignments and tasks. Appellant was placed on leave restrictions due to his excessive use of
leave.

3

By decision dated December 11, 2006, the Office denied modification of the May 22,
2006 decision.
Appellant filed an appeal with the Board on April 13, 2007. On November 19, 2007 the
Board issued an order dismissing appellant’s appeal.2
On November 19, 2007 appellant’s counsel requested reconsideration. In a July 28, 2007
statement, Dennis W. Durham, a retired employee, detailed incidents involving his internal twins
with Mr. Bose.
By decision dated January 29, 2008, the Office found the evidence submitted insufficient
to warrant modification of the May 22, 2006 decision.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.3 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.4
Where the disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability comes within the
coverage of the Federal Employees’ Compensation Act.5 On the other hand, disability is not
covered where it results from an employee’s fear of a reduction-in-force, frustration from not
being permitted to work in a particular environment or to hold a particular position or to secure a
promotion. Disabling conditions resulting from an employee’s feeling of job insecurity or the
desire for a different job do not constitute a personal injury sustained while in the performance of
duty within the meaning of the Act.6
ANALYSIS
The Board finds that appellant has failed to submit sufficient evidence to establish his
allegations that his supervisor engaged in harassment, intimidation or discrimination. Appellant
alleged that Mr. Bose harassed him, but did not provide sufficient evidence to support his
2

Docket No. 07-1276 (issued November 19, 2007).

3

See Debbie J. Hobbs, 43 ECAB 135 (1991).

4

See K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007); Ruth C. Borden, 43 ECAB
146 (1991).
5

Lillian Cutler, 28 ECAB 125 (1976).

6

Id.

4

allegations that harassment occurred.7 Mere perceptions of harassment or discrimination are not
compensable; a claimant must establish a basis in fact for the claim by supporting his allegations
with probative and reliable evidence.8 The only evidence appellant submitted regarding his
allegation of harassment is a July 28, 2007 statement by Mr. Dunham. However, Mr. Dunham
did not address any alleged incident of harassment involving Mr. Bose and appellant. Rather, he
discussed his own interactions with Mr. Bose. This evidence is insufficient to establish
appellant’s allegations as factual. Mr. Dunham did not address Mr. Bose’s treatment of
appellant. Appellant has not submitted evidence sufficient to establish that Mr. Bose engaged
harassment towards him or created a hostile workplace environment.
The employing establishment denied appellant’s allegations that he was subjected to a
hostile work environment and wrongly placed on leave restriction. In the leave restriction
memorandum, Mr. Bose noted that appellant was placed on leave restriction due to the excessive
amount of leave used from January 2005 and the fact that he had not worked 80 hours during that
period. Disciplinary matters consisting of counseling sessions, discussions or letters of warning
for conduct pertain to actions taken in an administrative capacity and are not compensable as
factors of employment.9 Appellant also alleged that Mr. Bose requested that he stop
participating in flexitime. The record establishes that Mr. Bose requested that appellant not
arrive at work before 7:00 a.m. However, he did not ask appellant to stop participating in the
flexitime schedule. The e-mails from Mr. Bose reflect that appellant was asked to alter his
flexitime schedule in order to allow them to meet and discuss his tasks and work assignments.
He informed appellant that he was not being asked to stop participating in flexitime and that
adjustments would be made. The Board finds that the evidence does not support appellant’s
contention that Mr. Bose had requested him to cease participating in flexitime. Appellant alleged
that his supervisor engaged in actions, which he believed constituted harassment, but he provided
no evidence, such as witness statements, to establish his allegations as factual.10
The Board also finds that the evidence of record is insufficient to substantiate appellant’s
allegations that his managers committed error or abuse in their administrative actions. While
appellant alleged abuse on the part of management in monitoring his leave, the record reflects
that these actions were necessitated by his excessive use of leave. He alleged that Mr. Bose
wrongly denied his request for four hours of administrative leave when donating blood,
questioned his use of the fitness center and wrongly requested him to adjust his flexitime
schedule. The Board finds that the record does not disclose evidence of administrative error or
abuse. Therefore, appellant has not established a compensable employment factor. An
employee’s emotional reaction to an administrative or personnel matter is not covered under the
Act, unless there is evidence that the employing establishment acted unreasonably.11 Appellant
7

See M.D., 59 ECAB ___ (Docket No. 07-908, issued November 19, 2007); Joel Parker, Sr., 43 ECAB 220
(1991) (the Board held that a claimant must substantiate allegations of harassment or discrimination with probative
and reliable evidence).
8

J.F., 59 ECAB ___ (Docket No. 07-308, issued January 25, 2008).

9

Barbara E. Hamm, 45 ECAB 843 (1994); Barbara J. Nicholson, 45 ECAB 803 (1994).

10

See William P. George, 43 ECAB 1159, 1167 (1992).

11

See Robert G. Burns, 57 ECAB 657 (2006); Alfred Arts, 45 ECAB 530 (1994).

5

has not presented sufficient evidence that his manager acted unreasonably or committed error
with regard to the personnel matters asserted.
The Board notes that matters pertaining to use of leave are generally not covered under
the Act as they pertain to administrative actions of the employing establishment and not to the
regular or specially assigned duties the employee was hired to perform.12 However, error or
abuse by the employing establishment in an administrative or personnel matter or evidence that
the employing establishment acted unreasonably in the administrative or personnel matter, may
afford coverage.13 There is no evidence of record to substantiate appellant’s allegation that
Mr. Bose arbitrarily and unfairly denied his request for annual, sick and administrative leave.
While appellant was placed on leave restriction on February 28, 2006, the record shows that
Mr. Bose approved appellant’s requests for leave for the period February 28 to April 14, 2006.
He contended that Mr. Bose wrongly denied his request for four hours of administrative leave for
blood donation. However, the record shows that while up to four hours could be granted for
blood donation, the usual amount of time allowed for such purposes was up to one hour. The
October 21, 2005 e-mail from Ms. Sandifer to Mr. Bose advised that administrative leave for
blood donation was to cover the time needed to donate blood and return to the office. Four hours
of administrative leave was to be given in situations where the person donating blood needed
additional time to rest. Appellant provided no evidence that he required additional time
following his blood donation to rest. He has failed to establish that these actions demonstrated
error or abuse on the part of management and are not compensable.
In the present case, appellant generally alleged that he was required to work excessive
hours, was given impossible deadlines and his workload became hectic and excessive. However,
he did not submit evidence to establish deadlines for his work or how his work became hectic or
excessive since the arrival of Mr. Bose or specific examples of the hours and days he worked.
As appellant has not provided any evidence supporting his general allegations regarding
overwork, he has failed to establish a compensable factor of employment under Cutler.
The Board finds that appellant has not established a compensable work factor. For this
reason, the medical evidence will not be considered.14
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty

12

J.C., 58 ECAB ___ (Docket No. 07-530, issued July 9, 2007); Elizabeth Pinero, 46 ECAB 123 (1994).

13

Margreate Lublin, 44 ECAB 945 (1993).

14

See J.C., 58 ECAB ___ (Docket No. 07-530, issued July 9, 2007); Margaret S. Krzycki, 43 ECAB 496 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 29, 2008 is affirmed.
Issued: January 8, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

